DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mesh structure of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "110" and "114" have both been used to designate the transmission line in fig. 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9-12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gaucher et al. (US 7372408 B2), hereinafter referred to as “Gaucher”.
Regarding claim 1, Gaucher discloses an antenna package, comprising: 
a base insulation layer (figs. 1-2, element 14a; col. 6, lines 18-24); an antenna pattern (fig. 2, elements 20 and 21; col. 4, lines 39-40) disposed on the base insulation layer (fig. 2, element 14a) the antenna pattern (fig. 2, elements 20 and 21) comprising a radiation pattern (fig. 2, element 20; col. 4, lines 39-40) and a transmission line (fig. 2, element 21; col. 4, line 40) extending from the radiation pattern (fig. 2, element 20); a circuit protection layer (fig. 1, element 18; col. 4, lines 23-25) formed on the base insulation layer (fig. 2, element 14a) to 
Regarding claim 9, Gaucher discloses a plating layer (fig. 1, element 16; col. 4, lines 15-18) formed on the transmission line (fig. 2, element 21).  
Regarding claim 10, Gaucher discloses the antenna driving integrated circuit chip (fig. 1, element 12) is directly connected to the transmission line (fig. 2, element 21) via the plating layer (fig. 1, element 16; col. 4, lines 15-18).  
Regarding claim 11, Gaucher discloses a mounting pad (col. 4, line 16) integrally formed with the end portion of the transmission line (fig. 2, element 21) to connect the transmission line (fig. 2, element 21) and the antenna driving integrated circuit chip (fig. 1, element 12) with each other (col. 4, lines 15-18).  
Regarding claim 12, Gaucher discloses a ground pattern (fig. 8, element 82; col. 10, lines 3-5) disposed on a top surface of the circuit protection layer (fig. 8, element 88; col. 10, line 9).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gaucher in view of Forcier (US 20050087356 A1), hereinafter referred to as “Forcier”.
Regarding claim 2, Gaucher does not teach the circuit protection layer comprises a liquid crystal polymer.  
Forcier teaches the circuit protection layer (fig. 5, element 530; para. [0041]) comprises a liquid crystal polymer (para. [0020], [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna package described in Gaucher such that the circuit protection layer comprises a liquid crystal polymer, as described in Forcier. Doing so allows for excellent protection moisture barrier and moisture uptake properties (Forcier, para. [0020]).
Regarding claim 3, Gaucher does not teach a glass transition temperature of the circuit protection layer is 300 0C or more.  
0C or more (para. [0020],[0022],[0041])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna package described in Gaucher such that a glass transition temperature of the circuit protection layer is 300 0C or more, as described in Forcier. Doing so allows for excellent toughness, elongation properties, and low CTE below the glass transition temperature of the material (Forcier, para. [0020]).

Claims 4, 5, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gaucher in view of Lee (US 20140232609 A1), hereinafter referred to as “Lee”.
Regarding claim 4, Gaucher does not teach wherein the base insulation layer includes a display area and a non-display area; and the radiation pattern is disposed on the display area, and the transmission line is electrically connected to the antenna driving integrated circuit chip on the non-display area.   
Lee teaches wherein the base insulation layer (figs. 1-2, element 230; para. [0068]) includes a display area (fig. 1, DA; para. [0050]) and a non-display area (fig. 1, NA; para. [0050]); and the radiation pattern (fig. 2, element 220; para. [0055]) is disposed on the display area (fig. 1, DA) (para. [0065]), and the transmission line (fig. 2, elements 240 and 250; para. [0073]) is electrically connected to the antenna driving integrated circuit chip on the non-display area (para. [0051]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna package described in Gaucher such that the base insulation layer includes a display area and a non-display area; and the radiation 
Regarding claim 5, Gaucher does not teach a transparent protective layer formed on a portion of the base insulation layer of the display area to cover the radiation pattern.  
Lee teaches a transparent protective layer (fig. 2, element 210; para. [0056]) formed on a portion of the base insulation layer (fig. 2, element 230) of the display area (fig. 1, DA) to cover the radiation pattern (fig. 2, element 220) (para. [0056]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna package described in Gaucher to include a transparent protective layer formed on a portion of the base insulation layer of the display area to cover the radiation pattern, as described in Lee. Doing so allows for protecting the display panel (Lee, para. [0056]). 
Regarding claim 7, Gaucher does not teach a supporting plate disposed on a bottom surface of the base insulation layer in the non- display area to face the antenna driving integrated circuit chip in a thickness direction.  
Lee teaches a supporting plate (fig. 1, element 20; para. [0051]) disposed on a bottom surface of the base insulation layer (fig. 2, element 230) in the non- display area (fig. 1, NA) to face the antenna driving integrated circuit chip (para. [0051]) in a thickness direction (figs. 1-2; para. [0051]-[0052]).  

Regarding claim 14, Gaucher does not teach an image display device comprising the antenna package.
Lee teaches an image display device (fig. 1, element 1000; para. [0047]) comprising the antenna package (fig. 1, element 200; para. [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna package described in Gaucher to include an image display device comprising the antenna package. Doing so allows for a display device with an antenna capable of improving a radiation capability of the antenna (Lee, para. [0008]).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gaucher in view of Lee as applied to claims 1, 4, and 5 above, and further in view of Kanome et al. (US 20140002322 A1), hereinafter referred to “Kanome”.
Regarding claim 6, the combination of Gaucher and Lee, as modified, does not teach the transparent protective layer comprises cyclo olefin polymer (COP).  
Kanome teaches the transparent protective layer (fig. 9, element 59; para. [0167]) comprises cyclo olefin polymer (COP) (para. [0169]).  

Regarding claim 8, Gaucher does not teach a transparent protective layer disposed on a bottom surface of the base insulation layer in the display area, wherein the transparent protective layer comprises cyclo olefin polymer (COP).  
Lee teaches a transparent protective layer (fig. 2, element 210) disposed on a bottom surface of the base insulation layer (fig. 2, element 230) in the display area (fig. 1, DA).
The combination of Gaucher and Lee, as modified, does not teach the transparent protective layer comprises cyclo olefin polymer (COP).  
Kanome teaches the transparent protective layer (fig. 9, element 59; para. [0167], [0170]) comprises cyclo olefin polymer (COP) (para. [0169]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gaucher and Lee such that the transparent protective layer comprises cyclo olefin polymer (COP).  Doing so allows for the desired emission efficiency of the antenna (Kanome, para. [0167], [0169]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gaucher in view of Jung et al. (US 20190058264 A1), hereinafter referred to as “Jung”.
Regarding claim 13, Gaucher does not teach the radiation pattern includes a mesh structure.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna package described in Gaucher such that the radiation pattern includes a mesh structure, as described in Jung. Doing so allows for the desired radiation characteristics (Jung, para. [0153]-[0155]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/Leah Rosenberg/
Examiner, Art Unit 2845
03/08/2022